Case 1:18-cv-04061-ILG-PK Document 148 Filed 01/22/20 Page 1 of 3 PageID #: 3019




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                       x
 UNITED STATES OF AMERICA,                             :
                                                       :
            Plaintiff,                                 :
                                                       :
            v.                                         :
                                                       :
 MOSHE LAX, individually, as an executor of            :
 the Chaim Lax Estate, as a trustee of the Chaim       :
 Lax Family Trust, and as a trustee of the GAMA        :
 Trust; ZLATY SCHWARTZ, individually, as               :
 executor of the Chaim Lax Estate, as trustee of the   :      No. 1:18-cv-04061
 Chaim Lax Family Trust, and as a trustee of the       :
 GAMA Trust; SHAINDY LAX; JUDITH LAX;                  :
 J.L., a minor; 299 HEWES STREET REALTY                :
 CORP; 307 HEWES STREET REALTY CORP;                   :
 JBAM REALTY LLC, a/k/a JBAM REALTY 2                  :
 LLC; BEN ZION JACOBOWITZ; TOBY                        :
 JACOBOWITZ; SL HOLDINGS I, LLC;                       :
 SL HOLDINGS II, LLC; SL HOLDINGS III, LLC;            :
 SL HOLDINGS IV, LLC; SL HOLDINGS V, LLC;              :
 DIAMOND DYNAMICS LLC; KGK JEWELRY                     :
 LLC; CONGREGATION BAIS YEHUDAH                        :
 D’GANITCH; LX HOLDINGS LLC;                           :
 MORRIS SCHLAGER; GITTY SCHLAGER;                      :
 JOSEPH GREEN; HANNAH GREEN;                           :
 HENNY GREEN; and HERSHI GREEN,                        :
                                                       :
             Defendants.                               :
                                                       x

                 MOTON FOR LEAVE TO WITHDRAW AS CO-COUNSEL

        The undersigned counsel Pingping Zhang hereby moves to withdraw as co-counsel for

 Plaintiff United States of America. Undersigned counsel will leave the U.S. Department of

 Justice on January 24, 2020 and will no longer be able to represent the United States in the

 above-captioned case.

        WHEREFORE, the undersigned counsel Pingping Zhang respectfully requests that an

 Order be entered permitting her to withdraw as attorney of record for Plaintiff United States of

 America.
Case 1:18-cv-04061-ILG-PK Document 148 Filed 01/22/20 Page 2 of 3 PageID #: 3020




 Date: January 22, 2020

                                     UNITED STATES OF AMERICA
                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General
                                     U.S. Department of Justice, Tax Division


                                     /s/ Pingping Zhang
                                     PINGPING ZHANG
                                     Trial Attorney, Tax Division
                                     U.S. Department of Justice
                                     P.O. Box 55
                                     Washington, D.C. 20044
                                     202-305-2165 (v)
                                     202-514-5238 (f)
                                     Pingping.Zhang@usdoj.gov
Case 1:18-cv-04061-ILG-PK Document 148 Filed 01/22/20 Page 3 of 3 PageID #: 3021




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2020, I electronically filed the foregoing document

 with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

 all registered participants.


                                                      /s/ Pingping Zhang
                                                      PINGPING ZHANG
                                                      Trial Attorney
                                                      U.S. Department of Justice, Tax Division
